Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-8 and 16-17 are under examination. 
Priority
This application is a 371 of PCT/CN2017/105727 (filed 10/11/2017) which claims foreign application CHINA 201610680373.7 (filed 8/17/2016).

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Naoko Koyano on 4/28/2022.

The application has been amended as follows:	

IN THE CLAIMS:
Please cancel claim 17. 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Dong (2008) teaches method of preparing tumor tissue with cooling/heating cycle without teaching/suggesting a step of isolating and purifying a heat shock protein 70 from the cooling and heating treated tumor tissue and contacting the HSP70 with myeloid-derived suppressor cells, and it is not obvious to combine the steps as claimed because none of the references (including Somersan) provides motivation to contact isolated/purified HSP70 with myeloid-derived suppressor cells for anticipated success of obtaining mature dendritic cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-8 and 16 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653